IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,312


EX PARTE DAN RODRIGUEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NO. 00-CR-1025-B IN THE 138TH JUDICIAL DISTRICT COURT,
CAMERON COUNTY



 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant was convicted
of two counts of capital murder and two counts of aggravated kidnapping.  Punishment was
assessed at life imprisonment for each count.  Applicant's convictions were affirmed on
appeal.  Rodriguez v. State, No. 13-01-203-CR (Tex. App. -- Corpus Christi, delivered
December 19, 2002, pet. ref'd).
	Applicant contends, inter alia, that his convictions violate the double jeopardy clause
because once the jury had found him guilty of capital murder in count I, it could not also find
him guilty of the remaining counts.
	Applicant is correct.  Habeas corpus relief is granted to the extent that the judgment
of conviction in cause number 00-CR-1025-B in the 138th District Court of Cameron
County, Texas is reformed to delete counts II through IV.  The judgment, as reformed, shall
reflect only one conviction for the offense of capital murder, count I, and one sentence of life
imprisonment.
	Applicant's remaining claims are denied.
 
DO NOT PUBLISH
DELIVERED: December 14, 2005